DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 are withdrawn from further consideration Election was made by Applicant in the reply filed on 02/03/2021.
Claims 11-21 are cancelled by Applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s amendments to the claim further limit the potassium carbonate/potassium bicarbonate component to the range 50.1% to about 61% by mass. The claims and specification as originally filed does not support the subgenus range (50.1% to about 61%). The range is not supported by the generic disclosure and only one specific examples within the subgenus range (Example 2: 52% potassium carbonate) is disclosed but does not provide support for the entire claimed subgenus range nor does it provide support for a dry fertilizer further comprising the limitations of dependent claims (e.g. further components described in claim 3 or citric acid in claim 4, among others). Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the phrase "combinations thereof" in line 5 renders the claim indefinite because under this embodiment, the dry fertilizer is surmised to comprise 50.1% potassium carbonate and 50.1% potassium bicarbonate by mass (100.2%) in combination with citric acid. it is unclear how the “combination” limitation is part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (CN 105130677).
In regard to claim 5, Han et al. disclose a dry fertilizer (e.g. nutrient effervescent tablet) [Abstract] comprising citric acid and potassium bicarbonate (e.g. potassium hydrogencarbonate), wherein the dry fertilizer further comprises a microorganism (e.g. Bacillus thuringiensis) [Claim 11].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg et al. (US Patent No. 6,565,881 B1).

In regard to claims 1-4, Nurnberg discloses a product in dry tablet form [Title, Abstract] comprising 70-92% of a carbonate/bicarbonate mixture [Column 3, lines 10-11], the carbonate/bicarbonate-acid mixture consisting of 5-80% carbonate/bicarbonate, such as potassium carbonate, as well as 10-80% of an organic acid such as citric acid [Column 3, lines 27-34] and further comprising oils (e.g. eucalyptus oil, tea tree oil etc.) [Column 3, lines 12-15], nutrients (e.g. mineral salts) [Column 3, lines 25-26], lubricants, and binding agents (e.g. starch) [Column 3, lines 49-60]. Based on the ranges disclosed by Nurnberg (70-92% of carbonate/acid mixture, where the mixture is 5-80% carbonate and 10-80% acid), the prior art is considered to teach a tablet comprising 3.5-73.6% carbonate and/or .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg et al. (US Patent No. 6,565,881 B1) in view of CorcoranPrinting (2018) and Amazon (2017).

In regard to claims 8-10, the Nurnberg reference is directed to an effervescent bath tablet [Abstract] and Nurnberg describes solid bath products are easier to handle from the packaging and transport point of view [Column 1, lines 43-45] but does not explicitly disclose the type of packaging. 


    PNG
    media_image1.png
    440
    303
    media_image1.png
    Greyscale
The Amazon reference discloses a Calgon effervescent bath tablet comprising a package, where the package is air-tight and moisture sealed comprising a hole for hanging and a multi-celled arrangement with a plastic wrapping inside of a plastic pouch (e.g. multi-celled). CorcoranPrinting discloses a register hanging card [Pg. 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package Nurnberg’s bath tablet in the same manner as other commercially available bath tablets [Amazon] in a hanger card and a PVC tray and in an air-tight and moisture sealed packaging because counter displays and single-use packaging is ubiquitous in over-the-counter sales of these common items. One of ordinary skill in the art would have been motivated provide convenient one-time use packaging for over-the-counter beauty aids to showcase products by hanging them front and center, on display to temp consumers in retail outlets [CorcoranPrinting, Pg. 3]. One of ordinary skill in the art would have been motivated to package the Nurnberg product in a moisture resistance plastic packaging as is well-known and commonplace in commercial marketplace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Effer-K 10mEq and 20 mEq Tablets (Effervescent Potassium Bicarbonate/ Citric Acid Tablets for OralSolution, USP) Revised: 12/2019
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 2, 2021